Mailed:										
In re application of						:
Kishimoto	
								:	DECISION ON
Serial No. 16/625,170					:	PETITION

Filed:	December 20, 2019					:
For:    COMPOSITION COMPRISING A 
          SEMICONDUCTING LIGHT EMITTING
          NANOPARTICLE

This is a decision on the Petition under 37 CFR 1.181 filed on April 28, 2022 to request  a new office action. Applicant filed a response and amendment on February 18, 2022. A supplemental amendment was filed on February 24, 2022. The Examiner issued a final office action on March 14, 2022.  

The Office Action issued March 14, 2022 states that, “The supplemental amendment of
February 24, 2022 is not entered.” The Office Action issued March 14, 2022 also alleges that these claim amendments (of the supplemental amendment) were directed to a separate invention and therefore claims 3, 5-7, 16, 17, 19, and 20 are withdrawn via constructive election. 

DECISION

The petition is GRANTED.  

The  Office Action  both denies entering the  amendments of the Supplemental Amendment  and also withdraws claims 3, 5-7, 16, 17, 19, and 20.

The Finality of the March 14, 2022 office action is withdrawn.  The Examiner is directed to issue a new office action  based on entry of the supplemental amendment of February 24, 2022.

If a constructive election is invoked by the Examiner, the record should be clear how the amended claims  are directed to an invention or species that are independent or distinct from the invention as originally claimed.  The Supplemental Amendment  amends original claim 1 to incorporate the feature of original claim 3. Claims 17, 19, and 20 were not amended yet were indicated as being withdrawn. The claims depend from claim 16 which depended from claim 3 which is now incorporated into claim 1.


/ALEXA D NECKEL/_________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

wk	

MILLEN, WHITE, ZELANO & BRANIGAN, P.C.2200 CLARENDON BLVD.SUITE 1400ARLINGTON VA VIRGINIA 22201